Citation Nr: 1646138	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 08-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955, and from October 1965 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over this appeal now lies with the Foreign Cases Division of the VA RO in Pittsburgh, Pennsylvania. 

In April 2010, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has current hearing loss and tinnitus disabilities. 

2. The Veteran experienced acoustic trauma during service. 

3. Symptoms of hearing loss and tinnitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation. The Veteran's hearing loss and tinnitus disabilities are not etiologically related to active service. 

4. The Veteran has a current peripheral neuropathy disability.

5. Symptoms of peripheral neuropathy were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation. The Veteran's peripheral neuropathy disability is not etiologically related to any aspect of active service, to include his presumed exposure to herbicides. 

6. The Veteran does not have a qualifying diagnosis of PTSD. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in September 2006, prior to the initial adjudication of the claims in November 2007. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The September 2006 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment and personnel records, post-service private treatment records, and the Veteran's statements. 

The Veteran's service treatment records for his first period of service from March 1953 to January 1955 are essentially unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri. Therefore, there is a heightened obligation for VA to assist the Veteran in the development of the claims and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant. Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

In April 2010, the Board remanded the claims on appeal for additional development. As relevant, the Board requested (1) that the Veteran identify all medical providers from whom he received treatment for any of the claimed disabilities, and for each provider, provide an appropriate release to allow VA to obtain the identified medical records; and (2) that the Veteran be scheduled for appropriate VA examinations in connection with each claimed disability. 

In January 2011, the Pittsburgh RO sent correspondence to the Veteran requesting that he identify any relevant medical providers and complete the necessary authorizations to allow the RO to obtain those pertinent medical records. 

In a January 2011 statement, the Veteran indicated that VA had "all [his] records and pertinent medical information concerning his claim[s]." In a February 2011 statement, however, the Veteran indicated that he was treated by several doctors on an occasional basis both in the United States and Australia, but he only remembered one name, I.R., who treated the Veteran for "various minor ailments." The Veteran did not submit any completed VA Form 21-4142, Authorization for Release of Information 

In a December 2011 correspondence, the Pittsburgh RO informed the Veteran that the Board had requested VA examinations be performed in connection with his claims. The RO provided the necessary authorizations to the Veteran and informed him that his private doctors could perform the examinations. Alternatively, the RO informed the Veteran that he could obtain assistance in scheduling the requested examinations through contacting the American Consulate or Embassy, who would also be provided the examination authorizations. Finally, the RO requested that the Veteran complete and sign the enclosed VA Form 21-4142 to allow the RO to obtain any pertinent medical records from I.R. and any other identified medical provider. 

In January 2012, the Veteran submitted a completed examination performed by his private practitioner, M.G., and a signed VA Form 21-4142 for the same practitioner indicating that the relevant time period for treatment was from September 2002 forward. 

A deferred rating action dated January 2013 reflects that further action was needed prior to adjudication of the claims. Specifically, the deferred rating action indicated that personnel at the RO should attempt to retrieve private medical records from M.G. pursuant to the completed VA Form 21-4142, and should contact the Australian embassy to inquire about the status of the PTSD and audiology examinations. 

A deferred rating action dated in January 2016 reflects that the action requested in the January 2013 deferred rating action was not completed, and the requested actions should be performed prior to adjudication. In addition, as the January 2012 examination regarding peripheral neuropathy was four years old, the deferred rating action requested that a new examination be conducted. 

In January 2016, the Pittsburgh RO contacted the United States Consulate in Melbourne, Australia, requesting that they assist in scheduling the Veteran for the requested VA examinations. Personnel at the Consulate sent email correspondence to the Veteran in January and February 2016, without a receiving a response from the Veteran. In addition, the Consulate sent physical correspondence to the Veteran at his last known address in January 2016. 

In correspondences dated in January and February 2016, the Pittsburgh RO attempted to contact the Veteran at his last known address, without receiving a response from the Veteran. In an April 2016 correspondence, the Veteran's representative indicated that they made several attempts to contact the Veteran but was unsuccessful. In September 2016, the Veteran's representative noted that despite multiple attempts to reach the Veteran, his current status was not known, and they were incapable of reaching the Veteran. 

The last correspondence from the Veteran is dated in May 2012, at which time the Veteran listed his current address in Victoria, Australia. The Board notes that the physical correspondences sent to the Veteran by the Pittsburgh RO and the United States Consulate in Melbourne did not list the Veteran's correct last known address. While these correspondences listed the correct street number, city, state, and country, these correspondences listed the incorrect apartment number. The incorrect apartment number, however, was used on previous correspondences sent by the Pittsburgh RO, which were received by Veteran as recently as December 2011. 

In October 2016, in light of new information, the Veteran's representative was able to contact the Veteran's sister, who resided within the United States. The sister informed the representative that "the Veteran had been placed in a retirement home in [Australia] and believed that to be the reason the Veteran had not been responding to VA mailed correspondence." See October 2016 Statement. The representative noted, however, that the sister did not know the specific details of the Veteran's current address, and requested that VA make further attempts to contact the Veteran. Therefore, while various correspondences sent to the Veteran in 2016 listed the incorrect apartment number, it appears the reason the Veteran has not been contacted is because he had moved from his last known address. 

The duty to assist is not a one-way street; a veteran is obliged to cooperate in the development of a pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A veteran has a duty to keep VA apprised of his current address. Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993). If he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson, 5 Vet. App. at 265. Without the Veteran keeping VA apprised of his current address, VA is not held responsible for the inability to contact him in an attempt to obtain evidence in support of his appeal. 

A veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination. See Olson v. Principi, 3 Vet. App. 480 (1992). Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326. When a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Hearing Loss and Tinnitus

The Veteran contends that he currently experiences hearing loss and tinnitus as a result of exposure to acoustic trauma while in service. The Veteran has identified routine exposure to loud noises of artillery fire and aircraft noises. See e.g., December 2007 Statement. 

Sensorineural hearing loss and tinnitus, both organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 


The Veteran has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385. Upon private audiological examination in July 2005, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
45
LEFT
25
25
40
50
40

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). The private audiologist indicated that the Veteran demonstrated mild to moderate sensorineural hearing loss bilaterally. See also September 2007 Private Examination Report.

The July 2005 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency bilaterally, and pure tone thresholds of 26 decibels or greater in at least three tested frequencies bilaterally. Therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Veteran also has a current bilateral tinnitus disability. The September 2007 private examination report indicates that the Veteran reported bilateral, recurrent tinnitus. See also March 2006 VA Form 21-526. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374.

The Veteran sustained acoustic trauma in service. In several statements, the Veteran indicated that he was repetitively exposed to loud noises associated with artillery and small arms fire, as well as loud noises associated with aircraft. In addition, the Veteran's service personnel records reflect that his military occupational specialties included radio technician, rifle squad leader, and telecommunications maintenance. The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus manifested during service or that the Veteran experienced chronic symptoms of hearing loss or tinnitus during service. 

Upon the Veteran's first separation from service in January 1955, the Veteran's auditory acuity was assessed through a whisper test, and a result of 15/15 was indicated. Auditory acuity of 15/15 is considered normal. Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).

In April 1961, May 1962, December 1963, and April 1964 Report of Medical History forms, the Veteran specifically denied current, or a history of, symptoms related to ear, nose, or throat trouble. In June 1961, May 1962, December 1963, September 1965, and February 1968 service examination reports, auditory acuity was assessed through a whisper test, and the results were 15/15 across all reports. 

A July 1973 service treatment record reflects that the Veteran reported a sensation that both ears were filled with water. The service clinician noted a normal ear examination and recommended treatment with an anti-histamine medication. 

A March 1976 service treatment record reflects that the Veteran reported dull pain in both ears secondary to an injury to the left side of his head. The service clinician noted a normal right ear examination, but indicated a possible perforation of the left tympanic membrane. 

Upon service audiological examination in December 1972, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
0

Upon service audiological examination in July 1973, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
5

Upon service audiological examination in December 1974, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
0
0
15
0

In the accompanying Report of Medical History form, the Veteran denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble.

Upon service audiological examination in December 1975, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
20
5

In the accompanying Report of Medical History form, the Veteran denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble.


Upon service audiological examination in January 1977, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
0
0
20
10

In the accompanying Report of Medical History form, the Veteran denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble.

Upon service audiological examination in November 1978, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
5
LEFT
5
5
0
25
15

In the accompanying Report of Medical History form, the Veteran denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble.

Upon service audiological examination in September 1979, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
5
10
10
25
15


Upon service audiological examination in September 1980, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
15
5
0
25
10

Upon service audiological examination in December 1982, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
20
LEFT
20
10
5
30
20

Upon service audiological examination in October 1983, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
5
10
5
20
20

In the accompanying Report of Medical History form, the Veteran denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble. 


Upon service separation audiological examination in June 1984, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
5
5
5
20
10

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, the majority of the pure tone thresholds in either ear were measured below 20 decibels. See Hensley at 159-60. While several audiological findings record an elevated pure tone threshold at 3000 Hertz, service treatment records are absent for any complaints of, a diagnosis of, or treatment for hearing impairment or tinnitus. In contrast, service treatment records document treatment for other conditions, including July 1973 and March 1976 treatment for complaints pertaining to the ears. In neither of these treatment records, however, is notation that the Veteran's hearing acuity was diminished or that the Veteran reported subjective complaints of tinnitus. Moreover, the Veteran repeatedly denied current, or a history of, symptoms of hearing loss, and ear, nose, or throat trouble on several Report of Medical History forms. Accordingly, the Board finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss or tinnitus to be highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438. 

The preponderance of the evidence is against a finding that symptoms of the hearing loss and tinnitus disabilities manifested to a compensable degree within one year of service or were continuous since service separation. The preponderance of the evidence is also against a finding that the Veteran's hearing loss and tinnitus are otherwise related to active service. 

In February 2003, the Veteran reported a three-month history of an intermittent tendency to tilt to the left while walking. The Veteran denied any associated symptoms, including nausea, vertigo, decreased hearing, or tinnitus. 

In his March 2006 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that during service, he was "exposed to artillery fire, grenades, and small arms fire." The Veteran also reported experiencing ringing in both ears since service in the Republic of Vietnam. 

In a February 2007 statement, following assessment of the Veteran's peripheral neuropathy, a private neurologist noted that the Veteran denied symptoms of deafness, but reported a history of tinnitus.

Upon request from the Foreign Cases Division, in September 2007, the Veteran underwent private examination by his private general practitioner (M.G.) in conjunction with his claims of service connection for hearing loss and tinnitus. At that time, the Veteran reported that his hearing loss and tinnitus symptoms began in 2004 and had progressively worsened so as to affect his ability to hear and interact with others in social situations; the Veteran also reported difficulties listening to the television and radio, and impaired ability to talk on the telephone. The Veteran reported being in close proximity to repeated gunfire, artillery noises, and aircraft noises. The private doctor did not provide an etiological opinion regarding either the hearing loss or tinnitus disabilities. 

The Veteran separated from service in July 1984. The preponderance of the evidence indicates that the Veteran began to experience symptoms of hearing loss and tinnitus as early as 2004. The absence of post-service findings of, diagnosis of, or treatment for hearing loss and tinnitus for approximately 20 years after service separation is one factor that tends to weigh against a finding of hearing loss or tinnitus in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of hearing loss and tinnitus fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Consequently, the Veteran's statements that attempt to relate hearing loss and tinnitus to active service are of no probative value. 

In addition, to the extent that the Veteran reports continuity of symptomatology, these statements are inconsistent with statements made to his treating health care providers where he specifically denied hearing impairment and tinnitus in 2003 and reported an onset in 2004. The Board finds the Veteran's statements made in support of the appeal to be less probative than those made to his treating health care providers. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

There are no competent medical opinions of record that provide an etiological nexus between the Veteran's service and either his hearing loss or tinnitus disability. The Board notes that upon examination in September 2007, the Veteran's private general practitioner, M.G., did not provide an etiological opinion regarding the hearing loss and tinnitus disabilities. When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Due to a lack of an etiological opinion, VA has attempted to provide the Veteran another examination; however, as discussed above, the Veteran's whereabouts are unknown. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hearing loss or tinnitus in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection may not be established. 38 C.F.R. 
§§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his hearing loss and tinnitus disabilities, direct service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy

The Veteran contends that he currently experiences a bilateral peripheral neuropathy as a result of exposure to Agent Orange during service. 

The Veteran has a current disability manifested by peripheral neuropathy. Following private examination in January 2012, the Veteran's treating practitioner diagnosed unspecified idiopathic peripheral neuropathy, a diagnosis that is confirmed by various private treatment records and diagnostic reports throughout the appeal period. Collectively, these medical records reflect symptoms of numbness, paresthesias, loss of balance, and gait disturbances. 

As with hearing loss and tinnitus, peripheral neuropathy is also considered an organic disease of the nervous system; therefore, the presumptive service connection provisions regarding "chronic diseases" apply. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.303(b), 3.309(a); see Walker, 708 F.3d 1331. 

In addition, any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy. However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service. See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. See 78 Fed. Reg. 54763. It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure. However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

The Veteran's service records reflect that the Veteran served in the Republic of Vietnam and was awarded, among other awards, the Combat Action Ribbon, Vietnam Service Medal, and Republic of Vietnam Campaign Medal. The Veteran is, therefore, presumed to have been exposed to herbicides and is entitled to the presumptive service connection provisions. However, the Veteran's peripheral neuropathy did not become manifest to a compensable degree within one year of the Veteran's last in-service exposure to herbicides. The Veteran separated from service in July 1984. As discussed in detail below, the preponderance of the evidence establishes that the first symptom attributable to peripheral neuropathy arose in 1991 or 1992. Accordingly, presumptive service connection is not warranted; however, the Veteran is not precluded from establishing service connection for peripheral neuropathy due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy manifested during service or that the Veteran experienced chronic symptoms attributable to peripheral neuropathy during service. Service medical records do not reflect any diagnosis of or treatment for a neurological condition. The January 1955 service examination report reflects normal lower extremity and neurologic assessments. The December 1963 service examination report reflects normal lower extremity and neurologic assessments. 

An October 1981 service treatment record reflects that the Veteran reported pain to the right leg that was slowly moving into the hip over the preceding three days. The Veteran reported a sudden onset of right-sided pain without radiating symptoms, but reported some paresthesias. The service clinician diagnosed degenerative joint disease. 

The June 1984 service separation examination report reflects crepitus was noted upon lower extremity assessment, but a normal neurologic assessment. Following examination, the service physician noted no diagnoses or disorders related to peripheral neuropathy. 

The preponderance of the evidence is against a finding that symptoms of peripheral neuropathy manifested to a compensable degree within one year of service or were continuous since service separation. The preponderance of the evidence is also against a finding that the Veteran's peripheral neuropathy is otherwise related to active service, to include his presumed exposure to herbicides.

In February 2003, the Veteran reported a three-month history of an intermittent tendency to tilt to the left while walking. Upon examination, the private doctor, J.H., noted decreased sensation bilaterally and absent jerk reflexes in both ankles; he noted, however, a normal gait, normal right-leg balance, and good hearing. J.H. diagnosed impaired balance. In discussing etiology, J.H. noted that the Veteran had a history of low back pain with referred symptoms into both lower extremities; however, he opined that the Veteran's symptoms were more consistent with peripheral neuropathy as opposed to spinal canal stenosis. J.H. also noted a January 2003 brain computerized tomography (CT) scan report suggesting some chronic ischemia. 

In an April 2003 statement, a private neurologist, J.K., indicated that the Veteran's symptom presentation was consistent with a sensory peripheral neuropathy. While J.K. noted a prior history of heavy alcohol use, he indicated that alcohol was unlikely the cause of the neuropathy due to normal vitamin B-12 levels. J.K. recommended additional examination to assess other etiologies for the Veteran's neuropathy including an autoimmune etiology and as due to a lumbar spine condition. 

A June 2003 private nerve conduction study (NCS) with electromyography report reflects that "there is electrophysiologic evidence of a moderately severe, sensorimotor axonal neuropathy." 

A June 2003 lumbar spine magnetic resonance imaging (MRI) report reflects lumbosacral spondylolisthesis with probable bilateral L5 neural compression. 

In a September 2003 statement, J.K. indicated that the Veteran appeared to have a sensory neuropathy with an undetermined cause. J.K. noted that he recommended that the Veteran reduce his alcohol intake. J.K. also indicated that the Veteran's "complaint of unsteadiness may also have a psychogenic component, as it fluctuates considerably." 

In a March 2006 statement, M.G., a private clinical practitioner, indicated that the Veteran "has been extensively investigated for what has turned out to be a severe subacute peripheral neuropathy." The private doctor then opined that "it is as likely as not that acute peripheral neuropathy is directly related to exposure to the herbicide Agent Orange." 

Upon private examination in May 2006, the Veteran reported numbness and paresthesias in both feet resulting in a loss of balance and unassisted gait, a cold sensation in both feet, and a loss of dexterity in both hands. The Veteran reported numbness and paresthesia in his feet beginning in 1992 but his symptoms progressively worsened such that it began to affect daily activities in approximately 2003, necessitating the use of a cane. The private neurologist, L.K., noted a social history positive for heavy alcohol intake, which was reduced 22 years prior to moderate use, and a 50-pack-year smoking history prior to his quitting smoking in 1982. L.K. noted that the Veteran was given a provisional diagnosis of idiopathic sensory neuropathy by other private practitioners, and was referred for additional assessment due to his concerns of Agent Orange exposure. 

Following examination, L.K. indicated that the Veteran presented with a slowly progressive sensory ataxic neuropathy and a mild right ulnar neuropathy. She also noted the NCS demonstrating axonal neuropathy. L.K. indicated that "causes of ataxic sensory neuropathy include the [immunoglobulin M] paraproteinaemic neuropathies and Sjogren's syndrome." L.K. indicated that she ordered additional diagnostic bloodwork, and "should the blood tests prove negative, then [the Veteran's neuropathy] would fall either into the category of an idiopathic neuropathy or potentially may relate to the Agent Orange exposure." L.K. qualified her opinion, however, noting that she has "little experience" with Agent Orange exposure, but the Veteran "provided [her] with an article indicating that neuropathy has been associated with this toxin." In a subsequent statement, L.K. noted that the Veteran's additional blood test results were normal, except for an elevated erythrocyte sedimentation rate, which she indicated "seems unlikely ... relevant to the neuropathy." 

In a February 2007 statement, J.K., a second private neurologist, noted that the Veteran reported an initial onset of his neuropathy in 1991, which was described as unsteadiness and numbness in both feet. The Veteran reported a progressive worsening with symptoms extending proximally, and with subsequent involvement of the upper extremities. J.K. indicated that the Veteran presented with "painless, progressive sensory neuropathy, with no obvious cause," and specifically indicated that a carcinoma and a diagnosis of Sjögren's disease were unlikely. J.K. indicated that additional diagnostic blood tests would be ordered to assess for diabetes, a vitamin B-12 deficiency, or a paraproteinemia. Regarding exposure to Agent Orange, J.K. opined that "generally speaking, such [toxic] neuropathies are of acute onset at the time of exposure." 

In a June 2007 statement, a third private neurologist, J.W., noted the Veteran's reports of a 15-year history of progressive lower limb sensory loss and gait ataxia. J.W. noted the prior assessments by J.K. and L.K., who "investigated quite thoroughly" and found axonal neuropathy with "no obvious underlying []etiology." J.W. indicated that he agreed "with [the] previous opinion[s] regarding [the Veteran's] neuropathy which appears to be axonal and idiopathic in nature." J.W. further noted that "it would be difficult to prove an association with Agent Orange as his neuropathy has apparently progressed in the absence of continuing toxin exposure." J.W. indicated that he "could not however exclude the possibility that Agent Orange might have been a factor in triggering the neuropathy." 

Upon request from the Foreign Cases Division, in September 2007, the Veteran underwent private examination by his private general practitioner (M.G.) in conjunction with his claim of service connection for peripheral neuropathy. At that time, the Veteran reported a progressive worsening of symptoms in his lower extremities since their onset in 1992. M.G. also noted a right ulnar nerve palsy. Following examination, M.G. diagnosed "a progressive, bilateral axonal sensorineural peripheral neuropathy, etiology unknown." M.G. indicated that "the disability is not due to brain disease [or] injury, spinal cord disease or injury, cervical disc disease or trauma to nerve roots." He then indicated that the Veteran believes "that this condition is caused by exposure to Agent Orange whilst in active service in Vietnam. In the absence of any other demonstrable cause for his symptoms, this link may be entertained." 

In the December 2007 Notice of Disagreement, the Veteran referenced a recent article that discussed "several diseases considered to have been caused by herbicide exposure." Specifically, the Veteran noted that symptoms of "numbness, a tingling or prickly feeling, pain, a burning sensation, inability to feel intense heat or cold, cramps, loss of coordination, weakness and loss of reflexes" as symptoms associated with herbicide exposure. See also January 2012 Correspondence. 

In a January 2008 statement, M.G. indicated that the Veteran was diagnosed with "a progressive ataxia due to the combination of vertigo and sensory neuralgia, possibly as the result of Agent Orange exposure in Vietnam." 

In an August 2008 statement, the Veteran indicated that "after extensive medical examinations and tests, all negative, [] exposure to [Agent Orange] is the only logical explanation for the cause" of his bilateral peripheral neuropathy. 

In an April 2010 statement, M.G. indicated that the Veteran experiences axonal sensory neuropathy that is progressing and deteriorating. M.G. indicated that "there is a suspicion this is related to Agent Orange exposure during service." 

In an August 2010 statement, M.G. indicated that the Veteran experiences "a sensory peripheral neuropathy ... thought to be from Agent Orange exposure in Vietnam." M.G. also indicated that the Veteran experiences severe lower back pain with radiation into both lower extremities and bladder involvement.

In a November 2010 statement, a private consultant surgeon, M.C., noted that the Veteran presented with neuropathic ulceration of the right heel. M.C. further wrote: "the area of ulceration of his heel, I suspect, may be neuropathic as [the Veteran] tells me he was exposed to Agent Orange during the Vietnam War... This, however, has not been sorted out." 

Upon request from the Foreign Cases Division, in January 2012, the Veteran underwent private examination by his private general practitioner (M.G.) in conjunction with his claim of service connection for peripheral neuropathy. Following examination, M.G. diagnosed unspecified idiopathic peripheral neuropathy. As to specific nerves involved, M.G. diagnosed bilateral mild incomplete paralysis affecting the ulnar nerve, lower radicular nerve group of the upper extremity, sciatic nerve, common peroneal nerve, superficial peroneal nerve, deep peroneal nerve, tibial nerve, posterior tibial nerve, and femoral nerve. In an attached statement, M.G. indicated that the Veteran experiences "peripheral neuropathy, likely associated with Agent Orange exposure during his service years." M.G. further opined that "on the balance of probability, based on examination of the veteran, and generally accepted medical principles," it is at least as likely as not that "the veteran's peripheral neuropathy of the lower extremities is etiologically related to an aspect of his period of service - specifically exposure to Agent Orange whilst in Vietnam." As rationale, M.G. noted that "despite exhaustive testing for any other cause, none has surfaced."

The Veteran separated from service in July 1984. The preponderance of the evidence demonstrates that the Veteran first experienced symptoms of bilateral foot numbness and unsteadiness beginning in 1991 or 1992. These symptoms are the first symptoms to be attributed to the Veteran's peripheral neuropathy. The Veteran does not contend otherwise. Accordingly, symptoms of peripheral neuropathy did not manifest to a compensable degree within one year of discharge from service and were not continuous since service.

Given the above, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is etiologically related to any aspect of the Veteran's service, including his presumed exposure to herbicides. Throughout the pendency of the appeal, multiple private practitioners have provided medical opinion evidence regarding the etiology of the Veteran's peripheral neuropathy. 

The Veteran's primary treating practitioner, M.G., has provided several opinions during the appeal period. In March 2006, M.G. diagnosed subacute peripheral neuropathy, and then opined that acute peripheral neuropathy was as likely as not related to Agent Orange exposure. This is consistent with his January 2012 opinion in which he indicated Agent Orange exposure is the likely cause of the peripheral neuropathy. However, these opinions are inconsistent with other opinions that were provided with less degrees of certainty. See September 2007 Examination (a link "may be entertained"); January 2008 Statement ("possibly as the result"); April 2010 Statement ("there is a suspicion" of a relationship); August 2010 Statement ("thought to be from Agent Orange exposure"). Most notably, in two separate opinions, M.G. provided opinions of varying certainly while providing essentially the same rationale. Following examination in September 2007, M.G. opined that a link between the Veteran's peripheral neuropathy and Agent Orange exposure "may be entertained" because there was an "absence of any other demonstrable cause for his symptoms." Following examination in January 2012, M.G. opined that the Veteran's peripheral neuropathy was "likely associated with Agent Orange exposure," noting that "despite exhaustive testing for any other cause, none has surfaced." 

In addition, the Veteran has also been evaluated by three private neurologists during the appeal period. In May 2006, L.K. opined that the peripheral neuropathy was either idiopathic in nature or "potentially may relate to the Agent Orange exposure." In February 2007, J.K. noted that the Veteran inquired whether his peripheral neuropathy was a toxic neuropathy caused by Agent Orange exposure; however, J.W. opined that "generally speaking, such neuropathies are of acute onset at the time of exposure." In June 2007, J.W. noted that the peripheral neuropathy had "no obvious underlying []etiology," and was likely idiopathic in nature. J.W. further indicated that an association with Agent Orange exposure would be difficult as the neuropathy had progressed in severity in the absence of continued toxin exposure. However, J.W. indicated that the possibility that Agent Orange exposure triggered the neuropathy could not be excluded. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). The majority of the medical opinion evidence is presented in speculative terms; these opinions are, on their own, not persuasive. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term[s] "could," ... "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). In addition, the opinions provided by M.G. that appear favorable to the Veteran are inconsistent and not supported by sufficient rationale. Accordingly, the Board finds that there are no probative medical opinions that provide favorable support to the Veteran's claim. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of peripheral neuropathy falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. 456, 462. Consequently, the Veteran's statements that attempt to relate his peripheral neuropathy to active service, and specifically his exposure to herbicides, are of no probative value. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of peripheral neuropathy in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection may not be established. 38 C.F.R. 
§§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his peripheral neuropathy disability, direct service connection may not be established. See 38 U.S.C.A. § 5107(a); Skoczen, 564 F.3d 1319, 1323-29; Fagan, 573 F.3d 1282, 1286.

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD

The Veteran contends that service connection is warranted for PTSD due to experiences while serving during the Vietnam War. Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); 38 C.F.R. 
§ 4.125(a). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this final rule do not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in March 2010, and therefore the claim of service connection is governed by DSM-IV.

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran has a qualifying diagnosis of PTSD. Therefore, the claim of service connection must be denied. 

Upon request from the Foreign Cases Division, on two separate occasions in November and December 2006, the Veteran underwent private psychiatric examination in conjunction with his claim of service connection for PTSD. Following examination, the private psychiatrist indicated that the Veteran did not meet the DSM-IV diagnostic criteria for any acquired psychiatric disorder, including PTSD. The private psychiatrist noted that the Veteran's only psychological symptom was "some minor disturbance of his sleep pattern." The Veteran described no symptoms of anxiety or depression, "and in particular there is no symptomatology to suggest [PTSD.] Specifically there is no re-experiencing of traumatic events, avoidance of stimuli or increased arousal." The private psychiatrist further noted that the Veteran "confesses to being mystified as to the motivation behind the psychiatric assessment, as he does not see himself as suffering from a psychiatric disorder, nor has he made a claim to [VA] in this respect." The private psychiatrist concluded that the Veteran "presents as a well balanced and successful man with no evidence of psychiatric pathology."

In the August 2008 Notice of Disagreement, the Veteran indicated that he experiences difficulty sleeping, difficulty managing his anger, and difficulty socializing with anyone who did not serve in the military. He further indicated that he believed the private psychiatrist did not perform a complete examination. In the November 2009 Substantial Appeal (VA Form 9), the Veteran indicated that he has difficulty working with and trusting others, and has difficulty talking about his combat experiences. The Veteran indicated that "while [he] didn't get wounded, [his] personality and mentality was severely wounded."

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance" with the criteria established in the DSM-IV. 38 C.F.R. §§ 3.304(f), 4.125(a). The preponderance of the evidence, however, demonstrates that the Veteran does not have a qualifying diagnosis of PTSD. 

Following examination, the private psychiatrist opined that the Veteran did not meet the DSM-IV diagnostic criteria for any mental health disorder, and specifically did not report any symptomatology to suggest a PTSD diagnosis. "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a [] diagnosis." Cohen v. Brown, 10 Vet. App. 128, 140 (1997). While the Veteran has questioned the thoroughness of the private examination, he has provided no medical evidence suggesting that he has a mental health diagnosis conforming to the DSM-IV diagnostic criteria.

The Board has carefully considered the Veteran's statements. The Veteran is competent to report subjective symptoms that he may experience at any time. See Layno, 6 Vet. App. 223, 225. However, without the appropriate psychological training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating symptoms to the specific diagnostic criteria outlined in the DSM-IV. Jandreau, 492 F.3d 1372, 1377. In this regard, the private psychiatrist has specifically indicated that the Veteran's symptoms do not conform to the DSM-IV diagnostic criteria for any mental health diagnosis, to specifically include PTSD. The private psychiatrist's opinion is competent and probative medical evidence against the Veteran's claim. Moreover, to the extent that the Veteran has provided lay statements of psychological symptoms, the Board finds these statements to be less probative than the findings of the private psychologist who noted that the Veteran did not report any significant psychological symptoms. See Rucker, 10 Vet. App. 67, 73; Pond, 12 Vet. App. 341.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the Veteran has a qualifying diagnosis of PTSD for which benefits are claimed. The preponderance of the evidence, however, is against a finding of a current qualifying diagnosis of PTSD upon which to predicate a grant of service connection. As a result, the claim must fail. See Brammer, 3 Vet. App. at 225. As the preponderance of the evidence demonstrates no current qualifying diagnosis of PTSD, the Board does not reach the additional questions of an in-service stressor, or the relationship between any such current PTSD disability and service. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for peripheral neuropathy, claimed as due to exposure to herbicides, is denied. 

Service connection for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


